Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Response to Arguments
Applicant filed an RCE on 11/18/2022, with no claim amendments and no new arguments/remarks. Applicant's most recent arguments/remarks were filed on 09/13/2022, which were previously fully considered and indicated as not persuasive (see Advisory Action mailed 10/18/2022). Since no claim amendments have been provided, and no new arguments have been provided, Examiner maintains the same reasons as before (in the Final Rejection mailed 07/13/2022, and in the Advisory Action mailed 10/18/2022) that the present claims are not novel over the prior art. Examiner maintains that the claim language is very broad and does not recite structurally or electrically distinct features over Henry et al (US 2016/0331975 A1). Since the claims are still taught by Henry, then Examiner maintains the previous rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation “stimulation device…configured to” (claim 1, lines 16-19) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “stimulation device” coupled with functional language “configured to generate a first electrical signal and a second electrical signal, the first electrical signal being different from the second electrical signal with respect to at least one signal parameter” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
The claim limitation “control system configured to” (claim 1, lines 20-23; claim 5, lines 1-6) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “control system” coupled with functional language “configured to cause the stimulation device to deliver…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, and 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses that the “stimulation device” (stimulation device 30 of nerve stimulation system, Fig. 1a) may be an electrical signal generator (para. 047) that couples with the electrode pair to be a nerve stimulation device (para. 032) that generates and applies a signal to the electrode pair (para. 038, 047, 051-053, 063), and the “control system” may be a controller or processor of a computing device (control device 32 of a nerve stimulation system, Fig. 1a) that runs on a code or program (para. 012-013), such that the control logic controls delivery of the generated electrical signals from the stimulation device (para. 053, 064-065).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, and 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Henry et al (US 2016/0331975 A1, hereinafter “Henry”, previously cited).
Regarding claim 1, Henry shows at least one nerve interface device (Figs. 1-2, comprising “14” which wraps around nerve “VN”) comprising at least one cuff portion having an assembled position in which the at least one cuff portion forms at least part of a passageway for receiving a nerve along a longitudinal axis passing through the passageway (as shown in Fig. 2 (14, VN) and Fig. 3A (15), and described in para. 0051-0054, the cuff 14/15 wraps around nerve VN), and 
	a first ring of electrodes and a second ring of electrodes mounted on the at least one cuff portion, each of the first ring of electrodes and the second ring of electrodes comprising a plurality of electrodes, and wherein each electrode in the first ring of electrodes has a corresponding longitudinally-aligned electrode in the second ring of electrodes so as to form a plurality of pairs of electrodes spaced apart from each other along the longitudinal axis (para. 0051-0054 and Fig. 3A (cuff “15” comprising rings “Z1-Z3”, each ring comprising electrodes E11-E14, E21-24, E31-E34, respectively) describe a series electrodes that circumferentially form individual “rings” Z1-Z3, wherein each ring is longitudinally spaced apart along the longitudinal length of the cuff, and as seen in Fig 3A, the electrodes of each ring are arranged so that there are at least a pair or grouping of electrodes longitudinally aligned),
	wherein the plurality of pairs of electrodes includes at least a first pair of electrodes and a second pair of electrodes, the first pair of electrodes mounted on the at least one cuff portion at a different circumferential position than the second pair of electrodes (see the explanation of para. 0051-0054 and Fig. 3A immediately preceding above, and Figs. 3A-3B, which show that each longitudinal pair/group of electrodes is in a different circumferential position than another longitudinal pair/group of electrodes, for example the pair corresponding with E21 vs the pair corresponding with E23);
	a stimulation device (Figs. 1-2, GEN of “10”) in electrical communication with the first pair of electrodes and the second pair of electrodes and configured to generate a first electrical signal and a second electrical signal (Figs. 1-2), the first electrical signal being different from the second electrical signal with respect to at least one signal parameter (para. 0050-0053 – which describe individually selecting electrodes of the rings for different stimulation delivery functions and effects, and that different stimulation signals are generated and delivered based on desired function and effect, para. 0048-0049 and 0055); and
	a control system (Figs. 1-2, CRM of “10”) configured to cause the stimulation device to deliver the first electrical signal to the first pair of electrodes for causing a first physiological response and to deliver the second electrical signal to the second pair of electrodes for causing a second physiological response that is different from the first physiological response (para. 0048-0049 and 0055 describing at least two different stimulation functions and effects; para. 0059 describes setting the electrodes of Z2 to be cathodes, and allow selective energy delivery to the nerve based on electrodes of Z1 and/or Z3 being anodes, such that electrode pairs of anode/cathode allow selectivity of which region of the nerve is to stimulated, so that one electrode pair has a different delivery and response from another electrode pair, as seen in Fig. 4c and explained in para. 0059; and para. 0073-0083 describe the flowcharts shown in Fig. 6-8, for how the control system directs generation and delivery of the electrical signal for different selectivity configurations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Henry, as applied to claim 1 above, and further in view of Franke et al (US 2015/0202433 A1, hereinafter “Franke”, previously cited).
	Regarding claim 2, Henry shows wherein the plurality of pairs of electrodes comprise a first subset of pairs of electrodes and a second subset of pairs of electrode (as explained above, wherein the electrodes form rings Z1-Z3, with longitudinally aligned electrodes as shown in Fig. 3a, with pairs or subsets of pairs shown by electrodes of Z1/Z3 with electrodes of Z2). Henry lacks showing wherein the electrodes of Z1-Z3 comprise electrodes having different geometries, wherein one or both of the electrodes in each pair of electrodes in the first subset of pairs of electrodes has a first geometry and wherein one or both of the electrodes in each pair of electrodes in the second subset of pairs of electrodes has a second geometry different from the first geometry. Franke teaches that it is known in the art of nerve stimulation cuffs to provide multi-size electrode contacts (Figs. 11-12, para. 0050, wherein electrodes 1126 comprise different geometries, forming at least two different anode arrays/rings; para. 0052 describing the electrodes 1126-3 as having different geometry from electrodes 1126-1). Franke teaches that the different geometry provides different current distribution respective to the size of the electrode (para. 0052). Since Henry shows selecting how stimulation energy is applied to a specific region of a nerve, it would have been beneficial to have further controlled distribution of the energy applied by modifying the geometry of the electrodes as taught by Franke. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry’s subsets of pairs of electrodes to include electrodes of varying sizes as taught by Franke, for the purpose of providing different current distributions for the effect of directing how stimulation energy is applied to different regions of the nerve according to how energy is delivered to each longitudinal pair of electrodes. After the modification of Henry in view of Franke, it would have been obvious to have different subsets of pairs of electrodes have different geometry from each other, in order to provide unique stimulation patterns on the different regions of the nerve, and it would have been obvious to select electrode size and arrangement such that the first geometry comprises a length of between 0.1mm and 2mm, and wherein the second geometry comprises a length of between 1mm and 5mm, and further wherein the length of the first geometry and the length of the second geometry extend in a direction parallel to the longitudinal axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 5, the combination of Henry and Franke renders obvious the invention of claim 2 above. Henry shows stimulation of the vagus nerve, and Franke further teaches that the modification above is appropriate for providing electrical stimulation to myelinated fibers of different sizes, due to the benefit of controlling energy delivery based on the arrangement and geometries of the electrodes (para. 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of the combination as necessary to include stimulation of the myelinated fiber according to current distribution using different electrode geometries taught by Franke, above, wherein Franke teaches that the different geometries also allow controlling stimulation delivery to myelinated fibers of different sizes. After the further modification in view of Franke, the combination would therefore provide the control system being configured to cause the stimulation device to deliver the first electrical signal to a pair of electrodes in the first subset of pairs of electrodes for stimulating a myelinated fiber, and further wherein the control system is configured to cause the stimulation device to deliver the second electrical signal to a pair of electrodes in the second subset of pairs of electrodes for stimulating an unmyelinated fiber.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792